Citation Nr: 1726195	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-41 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on October 4, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the VA Medical Center (VAMC) in Tampa, Florida.

In August 2013 and March 2016, the Board remanded the appeal for further due process and consideration.


FINDINGS OF FACT

1.  The Veteran sought treatment for weakness and dizziness on October 4, 2008, at the emergency department of Regional Medical Center Bayonet Point in Hudson, Florida, after calling an ambulance.

2.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility/provider was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for services rendered by non-VA providers on October 4, 2008, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that payment or reimbursement for the medical services at issue here is warranted because he believed that he was experiencing a true emergency at the time; that after calling 911, the ambulance would only take him to the nearest emergency room, which was at Regional Medical Center Bayonet Point; and that the nearest VA facility at Port Richey did not accept ambulances.  See December 2009 substantive appeal.

Applicable Law

Congress has authorized the payment or reimbursement for unauthorized emergency medical treatment of veterans, under two statutory provisions, 38 U.S.C.A. § 1725 and 1728.  Section 1728 applies to veterans who, among other criteria, have sought emergency treatment related to service-connected disability or for any disability of a veteran who has a disability permanent in nature resulting from a service-connected disability.  See 38 C.F.R. § 17.120(a).  Here, the Veteran is service connected for a mental disorder and gunshot residuals, and the treatment at issue was not related to such service-connected disabilities.

By way of background, the Veteran is rated permanent and total for service-connected disability, and thus, the version of 38 U.S.C.A. § 1728 in effect prior to October 10, 2008, applies because the treatment at issue here occurred prior to this date.  Under the former version of 38 U.S.C.A. § 1728, the claimant was required to show both that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health and that no VA or other Federal facilities were feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  This former version of 38 U.S.C.A. § 1728 did not allow for the "prudent layperson" standard in determining whether there was a medical emergency.  As such, based on the evidence further discussed below, it appears that the Veteran would not be entitled to payment/reimbursement under the former version of 38 U.S.C.A. § 1728 because at least one medical professional deemed the Veteran's condition at issue to be "non emergent."  However, if the Veteran is not entitled to payment/reimbursement under 38 U.S.C.A. § 1728, the VA must then evaluate his claim under the provisions of 38 U.S.C.A. § 1725 in effect prior to October 10, 2008.  Therefore, the Board will apply the old version of 38 U.S.C.A. § 1725 here.

Payment or reimbursement under 38 U.S.C.A. § 1725 (former and revised versions) and 38 C.F.R. § 17.1002 for emergency services may be made only if all of the following conditions are met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Facts and Analysis

The Veteran is seeking payment or reimbursement for medical expenses incurred for emergency services rendered at Regional Medical Center Bayonet Point on October 4, 2008.  Records from the Pasco County Fire Rescue reflect that the Veteran called 911 at approximately 9:15 P.M., and that upon arrival, he walked out to the rescue vehicle and reported that he felt dizzy and weak.  He was assisted onto a stretcher and taken to Regional Medical Center Bayonet Point by his choice, which was 5 miles away.  It was noted that he had been taken to the same facility the prior week for the same symptoms and had no significant findings.

Records from Regional Medical Center Bayonet Point reflect that the Veteran complained of a one week history of weakness.  He described the onset as gradual and the severity as mild.  He described a sense of spinning, which was worsened by movement of the head.  The impression was acute dizziness, and he was given a prescription for Antivert.  He was discharged at approximately 10:37 P.M.

The claim was denied because it was found that there was no medical emergency and that VA facilities were feasibly available to provide care.  The evidence of record has been obtained after multiple Board remands primarily addressing the adequacy of notice.  Regarding the criteria in 38 C.F.R. § 17.1002, the record reflects that most of the provisions are met and are not at issue.  The two criteria in question are 38 C.F.R. § 17.1002(b), whether the treatment was "for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health," and § 17.1002(c), whether a VA or Federal facility "was not feasibly available and an attempt to use them beforehand would not have been considered by a prudent layperson."

Based on an overall review of the record, there is compelling evidence tending to indicate that any reasonable layperson in the Veteran's place would have considered his condition to be an "emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  Any prudent layperson suffering from dizziness and weakness severe enough for that person to call 911, having experienced such symptoms previously without improvement, could reasonably expect that the absence of immediate medical attention for such symptoms would have been hazardous to life or health.

The Board acknowledges that at least one doctor later reviewed the matter in August 2009.  He found that that the Veteran's condition was "not emergent" and that the Veteran requested to be taken to Bayonet Point Regional Medical Center.  The central question, however, is whether a "prudent layperson"-not a medical doctor-would consider the situation to be "an emergency medical condition," and not from an after-the-fact point of view when the end results are known.  The doctor's opinion on this question is not persuasive when taken into consideration with the Veteran's assertions that he believed his condition to be an emergency and that he essentially had no choice but to agree to the emergency vehicle's choice of emergency room because it was the closest.

Regarding the choice of facility, the Veteran contends that the ambulance that arrived would only bring him to the nearest emergency room, which was at Bayonet Point Regional Medical Center.  As such, after calling 911 and after the arrival of the ambulance, the Veteran effectively had no choice regarding the emergency room at which to seek treatment for what he believed to be an emergency situation.  Furthermore, it appears that the VA facility, closest to the Veteran's residence in Hudson, Florida, that offers emergency services, is over 30 miles away in Tampa, whereas Bayonet Point Regional Medical Center is only about 5 miles away from his residence.  Additionally, the Veteran asserts that the VA facility at Port Richey (about 5 miles away from his residence) does not accept ambulances.  This appears to be the case as a VA facility in New Port Richey, Florida is characterized as an outpatient clinic and there is no indication it takes in emergency visits.

The Board finds that, on October 4, 2008, the Veteran was experiencing a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Furthermore, given the circumstances with the ambulance and the Veteran's credible assertions regarding being taken to the closest emergency, the Board finds that a VA facility offering such emergency treatment was not feasibly available.  Accordingly, the Board finds that the evidence is at least in equipoise and resolves reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the evidence satisfies the conditions set forth in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred on October 4, 2008, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on October 4, 2008, at Regional Medical Center Bayonet Point is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


